IN THE SUPREME COURT OF THE STATE OF DELAWARE

DANIEL BALDWIN,1                               §
                                               §       No. 79, 2017
       Respondent Below,                       §
       Appellant,                              §
                                               §       Court Below: Family Court of the
       v.                                      §       State of Delaware
                                               §
DIVISION OF FAMILY SERVICES,                   §       File Nos. 16-12-02 TN,
                                               §                 CN15-06524
       Petitioner Below,                       §       Pet. Nos. 16-36945,
       Appellee.                               §                 15-37830

                                 Submitted: November 1, 2017
                                 Decided:   November 1, 2017

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                         ORDER

       This 1st day of November 2017, upon consideration of the parties’ briefs and

the record below, it appears to the Court that the judgment of the Family Court

should be affirmed on the basis of and for the reasons assigned in its thorough

decision dated January 23, 2017 terminating the parental rights of the appellants.2




1
  By order dated February 23, 2017, the Court ordered assigned a pseudonym for the captions in
this appeal under Supreme Court Rule 7(d).
2
  Div. Family Servs. v. Daniel Baldwin, No. 16-12-02TN (Del. Fam. Ct. Jan. 23, 2017).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is hereby AFFIRMED.

                              BY THE COURT:
                              /s/ Leo E. Strine, Jr.
                              Chief Justice




                                2